EXHIBIT 10.4

RESTRICTED STOCK AGREEMENT

(Non-Employee Directors)

 

Director’s Name

  

Grant Date

  

Number of Restricted        

Shares

 

         

RECITALS:

The Board of Directors of Kohl’s Corporation (the “Board”) has approved granting
to the director named above (“Director”) shares of the common stock of the
Company (“Common Stock”), subject to the restrictions contained herein, pursuant
to the Company’s 2010 Long-Term Compensation Plan (the “Plan”). All terms used
herein and not otherwise defined shall have the same meaning as set forth in the
Plan.

NOW, THEREFORE, for good and valuable consideration, including the mutual
promises set forth in this agreement and the benefits that the Company expects
to derive in connection with the services to be hereafter rendered to it or its
subsidiaries by the Director, the Company and the Director hereby agree as
follows:

ARTICLE I

Restricted Shares

1.1 Award of Restricted Shares. The Company hereby awards to the Director the
number of shares of Common Stock listed above under the heading “Number of
Restricted Shares” (the “Restricted Shares”), subject to the restrictions
contained herein and the provisions of the Plan.

1.2 Vesting of the Restricted Shares.

(a) Subject to the terms of this Agreement, the Restricted Shares shall vest in
accordance with the following schedule:

 

      Anniversary Date

 

  

  Shares Vesting

 

  

       1st Anniversary Date

 

  

  100% of Shares Granted

 

  

(b) Termination. If Director ceases to be a member of the Board for any reason,
the vesting of the Restricted Shares shall immediately cease and any unvested
Restricted Shares shall be forfeited by Director and revert to the Company.

The period during which the Restricted Shares are unvested is referred to herein
as the Restricted Period.

1.3 Shareholder Status. Prior to the vesting of the Restricted Shares, Director
shall have the right to vote the Restricted Shares, the right to receive and
retain all regular cash dividends paid or distributed in respect of the
Restricted Shares, and except as expressly provided otherwise herein, all other
rights as a holder of outstanding shares of Common Stock. Notwithstanding the
foregoing, the Director shall not have the right to vote or to receive dividends
with respect to the Restricted Shares with respect to record dates occurring
after any of the Restricted Shares revert to the Company pursuant to Section 1.2
hereof. Until the Restricted Shares vest pursuant to Section 1.2 hereof, the
Company shall retain custody of the stock certificates representing the
Restricted Shares. As soon as practicable after the lapse of the restrictions,
the Company shall issue or release or cause to be issued or released
certificate(s) representing the vested shares.



--------------------------------------------------------------------------------

1.4 Prohibition Against Transfer. During the Restricted Period, the Restricted
Shares may not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) by the Director, or be subject to
execution, attachment or similar process. Any transfer in violation of this
Section 1.4 shall be void and of no further effect.

ARTICLE II

Miscellaneous

2.1 Provisions of the Plan Control. This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Board’s Compensation Committee to
make interpretations, rules and regulations thereunder, and, in general,
provides that determinations of such Committee with respect to the Plan shall be
binding upon the Director. A copy of the Plan will be delivered to the Director
upon reasonable request.

2.2 Taxes. The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation. In accordance with the Plan, the Company may withhold
shares of Common Stock to satisfy such withholding obligations.

2.3 Notices. Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company in care of its General
Counsel at Kohl’s Department Stores, Inc., N56 W17000 Ridgewood Drive, Menomonee
Falls, Wisconsin, 53051. Any notice to be given to the Director may be addressed
to him/her at the address as it appears on the records of the Company or any
subsidiary thereof. Any such notice shall be deemed to have been duly given if
and when actually received by the party to whom it is addressed, as evidenced by
a written receipt to that effect.

2.4 Governing Law. This Agreement and all questions arising hereunder or in
connection herewith shall be determined in accordance with the laws of the State
of Wisconsin without giving effect to its conflicts of law provisions.

[SIGNATURES ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.

 

KOHL’S CORPORATION By:  

 

  Kevin Mansell   Chairman, President, Chief Executive Officer DIRECTOR

 

 

3